

Exhibit 10.5


--------------------------------------------------------------------------------





INDENTURE




Streicher Mobile Fueling, Inc.




and




[_________________________]










Dated as of September 1, 2005




$3,000,000




10% Senior Secured Notes due August 31, 2010
 



--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 




TABLE OF CONTENTS
Page

ARTICLE I
DEFINITIONS AND RULES OF CONSTRUCTION
1.1
DEFINITIONS
1
1.2
OTHER DEFINITIONS
3
1.3
RULES OF CONSTRUCTION
4
ARTICLE II
THE SECURITIES
2.1
FORM AND DATING
4
2.2
AGENTS.
4
2.3
PAYING AGENT AND TRUSTEE TO HOLD MONEY IN TRUST
4
2.4
HOLDER LISTS
5
2.5
TRANSFER AND EXCHANGE
5
2.6
OUTSTANDING NOTES
5
2.7
TREASURY NOTES DISREGARDED FOR CERTAIN PURPOSES
6
2.8
CANCELLATION
6
ARTICLE III
REDEMPTION
3.1
NOTICE TO TRUSTEE
6
3.2
SELECTION OF NOTES TO BE REDEEMED
6
3.3
NOTICE OF REDEMPTION
7
3.4
DEPOSIT OF REDEMPTION PRICE
7
3.5
NOTES REDEEMED IN PART
7
ARTICLE IV
COVENANTS
4.1
PAYMENT OF NOTES
7
4.2
SEC REPORTS
7
4.3
COMPLIANCE CERTIFICATE
7
4.4
NOTICE OF CERTAIN EVENTS
8
ARTICLE V
SUCCESSORS
5.1
WHEN COMPANY MAY MERGE, ETC
8
5.2
SUCCESSOR CORPORATION SUBSTITUTED
9

 
 
i

--------------------------------------------------------------------------------

 
 
ARTICLE VI
DEFAULTS AND REMEDIES
6.1
ACCELERATION
9
6.2
NOTICE OF DEFAULTS
9
6.3
OTHER REMEDIES
9
6.4
CONTROL BY TWO-THIRDS MAJORITY
9
6.5
LIMITATION ON SUITS
10
6.6
RIGHTS OF HOLDERS TO RECEIVE PAYMENT
10
6.7
PRIORITIES
10
6.8
UNDERTAKING FOR COSTS
11
6.9
PROOF OF CLAIM
11
6.10
ACTIONS OF A HOLDER
11
ARTICLE VII
OTHER DISTRIBUTIONS
7.1
PRIORITIES
11
ARTICLE VIII
TRUSTEE
8.1
DUTIES OF TRUSTEE
12
8.2
RIGHTS OF TRUSTEE
13
8.3
INDIVIDUAL RIGHTS OF TRUSTEE; DISQUALIFICATION
13
8.4
TRUSTEE’S DISCLAIMER
14
8.5
COMPENSATION AND INDEMNITY
14
8.6
REPLACEMENT OF TRUSTEE
15
8.7
SUCCESSOR TRUSTEE BY MERGER, ETC
16
ARTICLE IX
SATISFACTION AND DISCHARGE
9.1
SATISFACTION AND DISCHARGE OF INDENTURE
16
9.2
APPLICATION OF TRUST FUNDS
17
9.3
REINSTATEMENT
17
9.4
REPAYMENT TO COMPANY
17

 
 
ii

--------------------------------------------------------------------------------

 
 
ARTICLE X
AMENDMENTS
10.1
WITHOUT CONSENT OF HOLDERS
17
10.2
WITH CONSENT OF HOLDERS
18
10.3
COMPLIANCE WITH TRUST INDENTURE ACT AND SECTION12.3
18
10.4
REVOCATION AND EFFECT OF CONSENTS AND WAIVERS
19
10.5
NOTICE OF AMENDMENT; NOTATION ON OR EXCHANGE OF NOTES
19
10.6
TRUSTEE PROTECTED
19
ARTICLE XI
SUBORDINATION
11.1
NOTES SUBORDINATED TO SENIOR DEBT
19
11.2
NOTES SUBORDINATED IN ANY PROCEEDING
19
11.3
NO PAYMENT ON NOTES IN CERTAIN CIRCUMSTANCES
19
11.4
OBLIGATIONS OF THE COMPANY UNCONDITIONAL
20
11.5
TRUSTEE ENTITLED TO ASSUME PAYMENTS NOT PROHIBITED IN ABSENCE OF NOTICE
20
11.6
SATISFACTION AND DISCHARGE
20
11.7
SUBORDINATION RIGHTS NOT IMPAIRED BY ACTS OR OMISSIONS OF THE COMPANY OR HOLDERS
OF SENIOR DEBT
21
11.8
NO FIDUCIARY DUTY OF TRUSTEE OR HOLDERS TO HOLDERS OF SENIOR DEBT
21
11.9
TRUSTEE’S RIGHTS TO COMPENSATION, REIMBURSEMENT OF EXPENSES AND INDEMNIFICATION
21
11.10
EXCEPTION FOR CERTAIN DISTRIBUTIONS
21
ARTICLE XII
MISCELLANEOUS
12.1
NOTICES
21
12.2
COMMUNICATION BY HOLDERS WITH OTHER HOLDERS
22
12.3
CERTIFICATE AND OPINION AS TO CONDITIONS PRECEDENT
22
12.4
STATEMENTS REQUIRED IN CERTIFICATE OR OPINION
22
12.5
RULES BY TRUSTEE
23
12.6
NO RECOURSE AGAINST OTHERS
23
12.7
VARIABLE PROVISIONS
23
12.8
GOVERNING LAW
23
12.9
SEVERABILITY
23
12.10
EFFECT OF HEADINGS, TABLE OF CONTENTS, ETC
23

 
 
iii

--------------------------------------------------------------------------------

 
 
12.11
COUNTERPARTS; FACSIMILE
23
12.12
SUCCESSORS AND ASSIGNS
24
12.13
NO INTERPRETATION OF OTHER AGREEMENTS
24



EXHIBIT A
Form of Note


 
iv

--------------------------------------------------------------------------------

 



THIS INDENTURE is dated effective as of September 1, 2005, between Streicher
Mobile Fueling, Inc., a Florida corporation (the “Company”), and
[________________________], a _______________ corporation (the “Trustee”).


Each party agrees as follows for the benefit of the other party and for the
equal and ratable benefit of the Holders of the Company’s 10% Senior Secured
Notes due August 31, 2010, in substantially the form attached as Exhibit A
hereto (the “Notes”):
 
ARTICLE I
DEFINITIONS AND RULES OF CONSTRUCTION
 
1.1 Definitions.


“2003 Notes” means the Company’s 10% Senior Secured Promissory Notes due August
28, 2008.


“2005 Notes” means the Company’s 10% Senior Secured Promissory Notes due January
24, 2010.


“Affiliate” means any Person controlling, controlled by, or under common control
with the referenced Person. “Control” for this definition means the power to
direct the management and policies of a Person, directly or indirectly, whether
through the ownership of voting securities, by contract, or otherwise. The terms
“controlling” and “controlled” have meanings correlative to the definition of
“control.”


“Bankruptcy Law” means Title 11 of the U.S. Code or any similar federal or state
law for the relief of debtors.


“Business Day” means a day that is not a Legal Holiday.


“Common Stock” means the common stock of the Company, par value $.01 per share.


“Collateral” shall have the meaning given to that term in the Security
Agreement.


“Company” means Streicher Mobile Fueling, Inc., a Florida corporation.


“Custodian” means any receiver, trustee, assignee, liquidator or similar
official under any Bankruptcy Law.


“Debt” means, with respect to any Person, (a) any obligation of such Person to
pay the principal of, premium of, if any, interest on (including interest
accruing on or after the filing of any petition in bankruptcy or for
reorganization relating to the Company, whether or not a claim for such
post-petition interest is allowed in such proceeding), penalties, reimbursement
or indemnification amounts, fees, expenses or other amounts relating to any
indebtedness, and any other liability, contingent or otherwise, of such Person
(i) for borrowed money (including instances where the recourse of the lender is
to the whole of the assets of such Person or to a portion thereof),
(ii) evidenced by a note, debenture or similar instrument (including a purchase
money obligation) including securities, (iii) for any letter of credit or
performance bond in favor of such Person, or (iv) for the payment of money
relating to a capitalized lease obligation; (b) any liability of others of the
kind described in the preceding clause (a), which the Person has guaranteed or
which is otherwise its legal liability; (c) any obligation of the type described
in clauses (a) and (b) secured by a lien to which the property or assets of such
Person are subject, whether or not the obligations secured thereby shall have
been assumed by or shall otherwise be such Person’s legal liability; and (d) any
and all deferrals, renewals, extensions and refunding of, or amendments,
modifications or supplements to, any liability of the kind described in any of
the preceding clauses (a), (b) or (c).


 
 

--------------------------------------------------------------------------------

 
“Default” means any event that is, or after notice or passage of time would be,
an Event of Default.


“Distribution” in any Proceeding means any payment or distribution of assets or
securities of the Company of any kind or character from any source, whether in
cash, securities or other property made by the Company, custodian, liquidating
trustee or agent or any other person whether pursuant to a plan or otherwise.


“Event of Default” shall be as defined in the Note.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Holder” means a Person in whose name a Note is registered.


“Indenture” means this Indenture as amended from time to time.


A “Legal Holiday” is a Saturday, a Sunday or a day on which banking institutions
are not required to be open. If a payment date is a Legal Holiday at a place of
payment, payment may be made at that place on the next succeeding day that is
not a Legal Holiday, and no interest shall accrue for the intervening period.


“Notes” means the 10% Senior Secured Promissory Notes due August 31, 2010 held
by a Holder, in substantially the form attached as Exhibit A hereto.


“Officer” means the President, any Vice President, the Treasurer, the Secretary,
any Assistant Treasurer or any Assistant Secretary of the Company.


“Person” means any individual, corporation, partnership, joint venture,
association, limited liability company, joint stock company, trust,
unincorporated organization or government or other agency or political
subdivision thereof.


“Proceeding” means a liquidation, dissolution, bankruptcy, insolvency,
reorganization, receivership, or similar proceeding under Bankruptcy Law, an
assignment for the benefit of creditors, any marshalling of assets or
liabilities, or winding up or dissolution, but does not include any transaction
permitted by, and made in compliance with, Article 5.


“SEC” means the United States Securities and Exchange Commission.


 
2

--------------------------------------------------------------------------------

 
“Securities Purchase Agreement” means the Securities Purchase Agreement by and
between the Company and the Purchasers (as defined therein), dated the date
hereof.


“Security Agreement” means the Security Agreement dated of even date herewith
between the Company and Trustee.


“Senior Debt” means debt of the Company whenever incurred, outstanding at any
time, which expressly states by its terms that it is senior in right of payment
to the Notes, including, but not limited to, the debt evidenced under the
Wachovia Agreements; provided, however, that Debt held by the Company or any
Affiliate of the Company is not deemed to be Senior Debt; provided, further,
that the obligations under the 2003 Notes, the 2005 Notes and the related
indentures are not deemed to be Senior Debt for any purpose hereunder.


“Senior Debt Default Notice” means any notice of a default (other than a Senior
Debt Payment Default) that permits the holders of any Senior Debt to declare
such Senior Debt due and payable.


“Senior Debt Payment Default” means a default in the payment of any principal of
or interest on any Senior Debt.


“TIA” means the Trust Indenture Act of 1939 (15 U.S.C. §§ 77aaa-77bbbb), as
amended from time to time.


“Trustee” means [______________________, a ___________ corporation].


“U.S. Government Obligations” means securities that are direct, noncallable,
nonredeemable obligations of, or noncallable, nonredeemable obligations
guaranteed by, the United States for the timely payment of which obligation or
guarantee the full faith and credit of the United States is pledged, or funds
consisting solely of those securities, including funds managed by Trustee or one
of its Affiliates (including funds for which it or its Affiliates receives fees
in connection with such management).


“Wachovia” means Wachovia Bank, National Association, successor by merger to
Congress Financial Corporation (Florida).


“Wachovia Agreements” means, collectively, the Loan and Security Agreement by
and between the Company and Wachovia dated September 26, 2002 and the loan
documents referenced therein, together with all amendments thereto.
 
1.2 Other Definitions.

Term
Defined in Section
   
“EBITDA”
5.1
“Notice”
11.1
“Paying Agent”
2.3
“Registrar”
2.3
“Total Debt”
5.1
“Total Debt Ratio”
5.1



 
3

--------------------------------------------------------------------------------

 


1.3 Rules of Construction. Unless the context otherwise requires:


(a) a term defined in Section 1.1 or Section 1.2 has the meaning assigned to it
in those Sections;


(b) an accounting term not otherwise defined has the meaning assigned to that
term in accordance with generally accepted accounting principles in the United
States;


(c) the word “or” is not exclusive;


(d) a word in the singular includes the plural, and a word in the plural
includes the singular;


(e) provisions apply to successive events and transactions; and


(f) the word “including” means including without limitation.
 
ARTICLE II
THE SECURITIES
 
2.1 Form and Dating. The Notes will be substantially in the form attached hereto
as Exhibit A, the terms of which are incorporated by reference in, and expressly
made a part of, this Indenture. The Notes may have notations, legends, or
endorsements required by law, national stock exchange rule, automated quotation
system, an agreement to which the Company is subject, or usage. Each Note will
be dated the date of its issuance.
 
2.2 Agents.


(a) The Company will maintain an office or agency where Notes may be presented
for registration of transfer or for exchange (the “Registrar”) and where Notes
may be presented for payment (the “Paying Agent”). The Registrar will keep a
register of the Notes and of their transfer and exchange.


(b) The Company may appoint more than one Registrar or Paying Agent. The Company
will notify Trustee of the name and address of any Registrar or Paying Agent not
a party to this Indenture. If the Company does not appoint another Registrar or
Paying Agent, the Company will act in that capacity.
 
2.3 Paying Agent and Trustee to Hold Money in Trust. On or prior to the due date
for each payment of the principal and/or interest on any Note, the Company will
deposit with the Paying Agent, or the Company or its Affiliate will segregate
and hold in a separate trust fund, a sum sufficient to pay such payment. If the
Company is not the Paying Agent, then the Company will require each Paying
Agent, other than Trustee, to agree in writing that such Paying Agent will hold
such sums in trust for the benefit of Holders. If Trustee receives any proceeds
from the Collateral, which payment is not required by the Security Agreement to
be applied to the purchase of replacement Collateral, then Trustee shall hold
such amounts in trust until Trustee delivers such amounts to the Paying Agent on
or prior to the due date for the next payment of the principal and/or interest
on any Note, and such amounts shall be used to fund, in whole or in part, such
payment, reducing the amount required to be paid by the Company to fund such
payment. If Trustee receives any funds representing the proceeds of casualty or
similar insurance on the Collateral, Trustee shall, in collaboration with the
Company, cause such funds to be applied to the purchase of replacement
Collateral, or repairs to existing Collateral, as the Company shall, in its
discretion, elect. If and to the extent that the Company elects not to apply any
such insurance proceeds to the purchase of replacement Collateral or the repair
of existing Collateral, then the Trustee shall hold such amounts in trust until
Trustee delivers such amounts to the Paying Agent on or prior to the due date
for the next payment of the principal and/or interest on any Note, and such
amounts shall be used to fund, in whole or in part, such payment reducing the
amount required to be paid by the Company to fund such payment. The Paying Agent
will notify the Holders and Trustee of any Default by the Company in making any
deposit required under this Section 2.3. During the continuation of any such
Default, the Company may require the Paying Agent to transfer all sums held by
the Paying Agent to Trustee and to account for any funds disbursed by the Paying
Agent. Upon complying with this Section 2.3, the Paying Agent shall have no
further liability for such amounts delivered to Trustee. If the Company or any
Affiliate of the Company acts as the Paying Agent, the Company or that Affiliate
will segregate the sums held in its capacity as the Paying Agent in a separate
trust fund.
 
 
4

--------------------------------------------------------------------------------

 
2.4 Holder Lists. The Registrar maintain a list of the currently available names
and addresses of Holders. The Company will furnish to Trustee, in writing at
least ten (10) Business Days before each interest payment date and at such other
times as Trustee may request, a list in such form and as of such date as Trustee
may reasonably require of the names and addresses of Holders.
 
2.5 Transfer and Exchange.


(a) Each Note will be issued in unregistered form and will be transferable only
upon surrender of such Note for registration of transfer and pursuant to the
transfer restrictions noted in the Note. When a Note is presented to the
Registrar with a request to register a transfer or to exchange it for an equal
principal amount of Notes of other denominations in accordance with the
provisions of the Note, the Registrar will register the transfer or make the
exchange if the requirements for such transactions are met and the Note has not
been redeemed. The Company may charge a reasonable fee for any registration of
transfer or exchange.


(b) All notes issued upon any transfer or exchange in accordance with the terms
of this Indenture and the Notes will evidence the same debt and be subject to
the same terms and conditions as the Notes surrendered upon such transfer or
exchange.
 
2.6 Outstanding Notes.


(a) The Notes “outstanding” as of any time are all of the Notes that have not
been cancelled by Trustee or delivered to Trustee for cancellation pursuant to
Section 2.8. A Note does not cease to be outstanding because the Company or an
Affiliate holds the Note.


 
5

--------------------------------------------------------------------------------

 
(b) A Note considered paid under Section 4.1 ceases to be outstanding and
interest on that Note ceases to accrue.
 
2.7 Treasury Notes Disregarded for Certain Purposes. In determining whether the
Holders of the required principal amount of Notes have concurred in any
direction, waiver, or consent, any Notes owned by the Company or an Affiliate
will be disregarded and deemed not to be outstanding, except that, for the
purposes of determining whether Trustee will be protected in relying on any such
direction, waiver, or consent, only Notes which Trustee knows are owned by the
Company or an Affiliate will be disregarded. Notes owned by the Company or
Affiliate that have been pledged in good faith will not be disregarded if the
pledgee establishes to the satisfaction of Trustee the pledgee’s right to
deliver any direction, waiver, or consent with respect to the Notes and that the
pledgee is not the Company or any other obligor upon the Notes or any Affiliate
of the Company or of that other obligor.
 
2.8 Cancellation. The Company at any time may deliver Notes to Trustee for
cancellation. The Paying Agent will forward to Trustee any Notes surrendered to
the Paying Agent for payment. The Trustee will cancel all Notes surrendered for
registration of transfer, exchange, payment or cancellation and will dispose of
canceled Notes according to Trustee’s standard procedures or as the Company
otherwise directs. The Company will not issue new Notes to replace Notes that
(a) the Company has paid or (b) have been delivered to Trustee for cancellation.
 
ARTICLE III
REDEMPTION
 
3.1 Notice to Trustee.


(a) If the Company elects to redeem a Note pursuant to any optional redemption
provisions of such Note, the Company will notify Trustee of the redemption in
accordance with the terms and conditions set forth in the Note.


(b) The Company shall give the notice provided for in this Section 3.1 at least
forty-five (45) days (unless both Wachovia and Trustee agree in writing to a
shorter period) but not more than sixty (60) days before a redemption date,
which notice shall specify the redemption date, the amount of principal due on
the Note to be redeemed and the provisions of the Note pursuant to which the
Company elects to redeem such Securities.
 
3.2 Selection of Notes to be Redeemed. If less than all the Notes are to be
redeemed, Trustee will select the Notes to be redeemed in a manner it deems fair
and appropriate, which may include selection pro rata or by lot. Trustee will
make such selection from all outstanding Notes that have not been previously
called for redemption. Provisions of this Indenture that apply to Notes called
for redemption also apply to portions of Notes called for redemption.
 
3.3 Notice of Redemption. The Company will send a notice of redemption to each
Holder whose Note is to be redeemed in accordance with the terms and conditions
set forth in the Note.
 
 
6

--------------------------------------------------------------------------------

 
3.4 Deposit of Redemption Price. On or before the redemption date, the Company
will deposit with the Paying Agent (or, if the Company or any Affiliate is the
Paying Agent, will segregate and hold in trust) the amounts sufficient to pay
the redemption price of the Notes being redeemed together with all accrued
interest thereon.
 
3.5 Notes Redeemed in Part. Upon surrender of a Note that is redeemed in part,
the Company will deliver to the Holder, at the Company’s expense, a new Note
equal in principal amount to the unredeemed portion of the redeemed Note.
 
ARTICLE IV
COVENANTS
 
4.1 Payment of Notes.


(a) The Company will pay the principal of, and interest on, the Notes on the
dates and in the manner provided in the Notes and this Indenture. Principal and
interest will be considered paid on the date due if the requisite amounts (i)
are paid to the Holders prior to or on such due date if the Paying Agent is the
Company or its Affiliate, or (ii) are deposited with the Paying Agent prior to
or on such due date if the Paying Agent is not the Company or its Affiliate.


(b) The Company will pay interest on overdue principal and unpaid interest in
accordance with the terms of, and at the rate prescribed in, the Notes.
 
4.2 SEC Reports. From the date hereof until such time as all Notes have been
paid in full, the Company will provide Trustee with copies of the annual reports
and of the information, documents and other reports which the Company is
required to file with the SEC pursuant to Section 13 or 15(d) of the Exchange
Act. In the event the Company is no longer a reporting company with the SEC, the
Company will provide Trustee with copies of the information and financial
statements that would be required to be included in Forms 10-K and 10-Q at such
times that any such form would be required to be filed with the SEC if the
Company were a reporting company. The Company will also make available copies of
any quarterly and annual reports that the Company makes available to its
stockholders. Delivery of such reports, information, documents, and other
reports to Trustee is for informational purposes only and Trustee’s receipt of
such reports will not constitute notice or constructive notice of any
information contained in such reports or determinable from information contained
in such reports, including the Company’s compliance with any of covenants
contained in this Indenture.
 
4.3 Compliance Certificate. The Company will deliver to Trustee, within one
hundred and five (105) days after the end of each fiscal year of the Company, a
certificate signed by the chief executive officer, chief financial officer or
principal accounting officer of the Company, as to such officer’s knowledge of
the Company’s compliance with all conditions and covenants contained in this
Indenture and the Note (determined without regard to any period of grace or
requirement of notice provided in this Indenture).
 
4.4 Notice of Certain Events. The Company shall give prompt written notice to
Trustee, each Holder and any Paying Agent of (a) any Proceeding, (b) any Default
or Event of Default, (c) any cure or waiver of any Default or Event of Default,
(d) any Senior Debt Payment Default or Senior Debt Default Notice, and (e) the
listing of any of the Notes on any national stock exchange.
 
 
7

--------------------------------------------------------------------------------

 
ARTICLE V
SUCCESSORS
 
5.1 When Company May Merge, etc.


(a) Without the consent in writing of the Holders of at least sixty-six and 2/3
percent (662/3%) of the principal amount of outstanding Notes, the Company will
not consolidate or merge with or into, or transfer all or substantially all of
its assets to, or acquire all or substantially all of the assets of, any Person,
unless:


(i) either:


(A) the Company will be the resulting or surviving entity; or


(B) that Person (1) is a corporation organized and existing under the laws of
the United States, a State of the United States or the District of Columbia and
(2) assumes by supplemental indenture all the obligations of the Company under
the Notes and this Indenture;


(ii) the ratio of Total Debt divided by EBITDA (the “Total Debt Ratio”) is equal
to or less than 4.0;


(iii) immediately before and immediately after the transaction no Default
exists;


(iv) Richard E. Gathright remains as Chief Executive Officer of the Company; and


(v) prior to the proposed transaction, the Company delivers to Trustee an
Officer’s Certificate and an Opinion of Counsel, each of which will state that
such consolidation, merger, or transfer and the supplemental indenture comply
with this Article 4 and that the Company has complied with all conditions
precedent in this Indenture and relating to this transaction.


(b) As used in this Section 5.1, “Total Debt” means all Debt of the Company,
including all subordinated debt but excluding the Senior Debt, accounts payable
and accrued liabilities incurred in the ordinary course of business.


(c) As used in this Section 5.1, “EBITDA” means earnings before interest, taxes,
depreciation and amortization calculated on an annualized basis based on the
twelve (12) months preceding the month in which such transaction occurs.
 
5.2 Successor Corporation Substituted. Upon any consolidation, merger, or any
transfer of all or substantially all of the assets of the Company in accordance
with Section 5.1, the successor corporation formed by such consolidation or into
which the Company is merged or to which such transfer is made, will succeed to,
and be substituted for, and may exercise every right and power of, the Company
under this Indenture and the Notes with the same effect as if that successor had
been named as the Company in this Indenture and in the Notes. In the event of
any such transfer, the predecessor Company shall be released and discharged from
all liabilities and obligations in respect of the Notes and the Indenture, and
the predecessor Company may be dissolved, wound up or liquidated at any time
thereafter.
 
 
8

--------------------------------------------------------------------------------

 
ARTICLE VI
DEFAULTS AND REMEDIES
 
6.1 Acceleration. Upon the occurrence and during the continuation of an Event of
Default, all outstanding principal and accrued and unpaid interest on the Notes
will be immediately due and payable.
 
6.2 Notice of Defaults. If a continuing Default is known to Trustee, Trustee
will mail to the Holders a notice of the Default no later than thirty (30) days
after it receives knowledge of such Default. Except in the case of a Default in
the payment of any amounts of principal or interest due on any Note, Trustee may
withhold the notice if and so long as Trustee in good faith determines that
withholding the notice is in the interests of the Holders. Trustee shall mail to
Holders any notice it receives from the Holder(s) under Section 6.5, and of any
notice Trustee provides pursuant to Section 6.5(c)(i).
 
6.3 Other Remedies.


(a) If an Event of Default occurs and is continuing, Trustee may pursue any
available remedy to collect the payment of principal or interest on the Notes or
to enforce the performance of any provision of the Notes, this Indenture or the
Security Agreement.


(b) The Trustee may maintain a proceeding under Section 6.2(a) even if the
Trustee does not possess any of the Notes or does not produce any of them in the
Proceeding. A delay or omission by Trustee or any Holder in exercising any right
or remedy accruing upon an Event of Default will not impair the right or remedy
or constitute a waiver of or acquiescence in the Event of Default. All remedies
are cumulative to the extent permitted by law.
6.4 Control by Two-Thirds Majority. The Holders of at least sixty-six and 2/3
percent (662/3%) of the principal amount of outstanding Notes may direct the
time, method, and place of conducting any Proceeding for any remedy available to
Trustee or exercising any trust or power conferred on Trustee. The Trustee,
however, may refuse to follow any direction that conflicts with law or this
Indenture, is unduly prejudicial to the rights of other Holders, or would
involve Trustee in personal liability or expense for which Trustee has not
received an indemnity reasonably satisfactory to Trustee.
 
6.5 Limitation on Suits.


(a) A Holder may pursue a remedy with respect to this Indenture or the Holder’s
Note only if:


 
9

--------------------------------------------------------------------------------

 
(i) Trustee has notice of an Event of Default;


(ii) Holders of at least twenty-five percent (25%) in principal amount of the
Notes make a written request to Trustee to pursue the remedy;


(iii) Trustee either (A) gives to such Holders notice that Trustee will not
comply with such request, or (B) does not comply with such request within
fifteen (15) days after receipt of the request from such Holders; and


(iv) Holders of more than sixty-six and 2/3 percent (662/3%) of the principal
amount of the Notes do not give Trustee written notice inconsistent with the
request delivered under Section 6.5(a)(ii) prior to the earlier of (A) the date
on which Trustee delivers a notice under Section 6.5(a)(iii)(A) or (B) the
expiration of the period described in Section 6.5(a)(iii)(B).


(b) A Holder may not use this Indenture to prejudice the rights of another
Holder or to obtain a preference or priority over another Holder.
 
6.6 Rights of Holders To Receive Payment.


(a) Notwithstanding any other provision of this Indenture, the right of any
Holder of a Note to receive payment of principal and interest on the Note, on or
after the respective due dates expressed in the Note, or to bring suit for the
enforcement of any such payment on or after such respective dates, will not be
impaired or affected without the consent of the Holder.


(b) Nothing in this Indenture limits or defers the right or ability of any
Holder to petition for commencement of a case pertaining to the Company under
applicable Bankruptcy Law.
 
6.7 Priorities.


(a) After an Event of Default, any money or other property distributable in
respect of the Company’s obligations under this Indenture will be paid in the
following order:


(i) first, to Trustee (including any predecessor Trustee) for amounts due under
Section 8.6;


(ii) second, to holders of Senior Debt to the extent required by Article 11;


(iii) third, to Holders for amounts due and unpaid on the Notes for principal
and interest, ratably, without preference or priority of any kind, according to
the amounts due and payable on the Notes for principal and interest,
respectively; and


(iv) fourth, to the Company.


(b) The Trustee may fix a record date and payment date for any payment to
Holders.
 
 
10

--------------------------------------------------------------------------------

 
6.8 Undertaking for Costs. In any suit for the enforcement of any right or
remedy under this Indenture or the Notes or in any suit against Trustee for any
action taken or omitted by it as Trustee, a court in its discretion may require
the filing by any party litigant in the suit of an undertaking to pay the costs
of the suit, and the court in its discretion may assess reasonable costs,
including reasonable attorneys’ fees, against any party litigant in the suit,
having due regard to the merits and good faith of the claims or defenses made by
the party litigant. This Section will not apply to a suit by Trustee, a suit by
a Holder pursuant to Section 6.6, or a suit by Holders of more than ten percent
(10%) in principal amount of the Notes.
 
6.9 Proof of Claim. In the event of any Proceeding, Trustee may file a claim for
the unpaid balance of the Notes in the form required in the Proceeding and cause
the claim to be approved or allowed. Nothing contained in this Indenture will be
deemed to authorize Trustee to authorize or consent to, or accept or adopt on
behalf of, any Holder any plan of reorganization, arrangement, adjustment, or
composition affecting the Notes or the rights of any Holder, or to authorize
Trustee to vote in respect of the claim of any Holder in any Proceeding.
 
6.10 Actions of a Holder. For the purpose of providing any consent, waiver or
instruction to the Company or Trustee, a “Holder” shall include a Person who
provides to the Company or Trustee, as the case may be, an affidavit of
beneficial ownership of a Note together with a satisfactory indemnity against
any loss, liability, or expense to that party, to the extent that such party
acts upon such affidavit of beneficial ownership, including any consent, waiver
or instructions given by a Person providing such affidavit and indemnity.


ARTICLE VII
OTHER DISTRIBUTIONS
 
7.1 Priorities.


(a) Upon a full or partial sale of Collateral pursuant to the terms of the
Security Agreement, Trustee will hold the proceeds thereof in a separate account
for the benefit of Holders in kind, and any money or other property
distributable in respect of the Company’s obligations under this Indenture will
be paid in the following order:


(i) first, to Trustee (including any predecessor Trustee) for amounts due under
Section 9.6;


(ii) second, to holders of Senior Debt to the extent required by Article 11;


(iii) third, to Holders for amounts due and unpaid on the Notes for Principal
and interest, ratably, without preference or priority of any kind, according to
the amounts due and payable on the Notes for Principal and interest,
respectively; and


(iv) fourth, to the Company.


 
11

--------------------------------------------------------------------------------

 
(b) Any money or other property distributable arising out of foreclosure
proceedings brought against the Company and distributable in respect of the
Company’s obligations under this Indenture will be paid in the order noted in
Section 7.1(a) above.


(c) The Trustee may fix a record date and payment date for any payment to
Holders pursuant to this Article 7.
 
ARTICLE VIII
TRUSTEE
8.1 Duties of Trustee.


(a) If an Event of Default has occurred and is continuing, Trustee will exercise
those rights and powers vested in it by the Indenture, the Notes and the
Security Agreement, and use the same degree of care and skill in their exercise,
as a prudent person would exercise or use under the circumstances in the conduct
of its own affairs, including the exercise of the remedies set forth in this
Indenture and the Note.


(b) Except during the continuance of an Event of Default:


(i) The Trustee need perform only those duties that are specifically set forth
in this Indenture, the Notes and the Security Agreement.


(ii) In the absence of bad faith on its part, Trustee may conclusively rely upon
certificates or opinions furnished to Trustee and conforming to the requirements
of this Indenture, as to the truth of the statements and the correctness of the
opinions expressed in those certificates and opinions. However, Trustee will
examine the certificates and opinions to determine whether or not the
certificates and opinions conform to the requirements of this Indenture.


(c) The Trustee may not be relieved from liability for its own negligent action,
its own negligent failure to act or its own willful misconduct, except that:


(i) This paragraph does not limit the effect of Section 8.1(b).


(ii) Trustee will not be liable for any error of judgment made in good faith by
a Trustee or by any agent, employee or affiliate of Trustee, unless a court of
competent jurisdiction finds that Trustee was negligent in ascertaining the
pertinent facts.


(iii) Trustee will not be liable with respect to any action Trustee takes or
omits to take in good faith in accordance with a direction received by Trustee
pursuant to Section 2.3 or Section 6.4.


(iv) Trustee may refuse to perform any duty or exercise any right or power which
would require Trustee to expend its own funds or risk any liability if Trustee
reasonably believes that repayment of such funds or adequate indemnity against
that risk is not reasonably assured to Trustee.


 
12

--------------------------------------------------------------------------------

 
(d) Every provision of this Indenture that in any way relates to Trustee is
subject to Section 8.1(a), (b) and (c).


(e) The Trustee will not be liable for interest on any money received by
Trustee, except as Trustee may agree with the Company. The Trustee is not
required to segregate money in trust from other funds, except to the extent
required by this Indenture or as may be otherwise required by law.
 
8.2 Rights of Trustee.


(a) Except as set forth in Section 8.1(b), the Trustee may rely on any document
believed by Trustee to be genuine and to have been signed or presented by the
proper Person. The Trustee is not required to investigate any fact or matter
stated in the document.


(b) Before Trustee acts or refrains from acting, Trustee may require a
certificate from an Officer of the Company or an opinion of counsel. The Trustee
shall not be liable for any action it takes or omits to take in good faith in
reliance on such certificate or opinion. The Trustee may also consult with
counsel on any matter relating to this Indenture or the Notes. The Trustee shall
not be liable for any action Trustee takes or omits to take in good faith in
reliance on the advice of counsel.


(c) The Trustee may act through agents and will not be responsible for the
misconduct or negligence of any agent appointed with due care.


(d) The Trustee will not be liable for any action Trustee takes or omits to take
in good faith which Trustee believes to be authorized or within Trustee’s rights
or powers.


(e) Trustee will only be charged with knowledge of agents, officers, employees
or other affiliates of Trustee.
 
8.3 Individual Rights of Trustee; Disqualification. Trustee in its individual or
any other capacity may become the owner or pledgee of Notes and may otherwise
deal with the Company or an Affiliate with the same rights Trustee would have if
it were not Trustee.
 
8.4 Trustee’s Disclaimer. Trustee will have no responsibility for the validity
or adequacy of this Indenture, the Security Agreement or the Notes. The Trustee
will not be accountable for the Company’s use of the proceeds from the Notes.
The Trustee will not be responsible for the accuracy or completeness of any
statement of fact in the Security Agreement or the Notes.
 
8.5 Compensation and Indemnity.


(a) The Company will pay to Trustee from time to time reasonable compensation
for Trustee’s services. The Trustee’s compensation will not be limited by any
law on compensation of a trustee of an express trust. The Company will reimburse
Trustee upon request for all reasonable out-of-pocket expenses incurred by
Trustee. Those expenses will include the reasonable compensation and
out-of-pocket expenses of Trustee’s agents and counsel.


 
13

--------------------------------------------------------------------------------

 
(b) The Company will indemnify Trustee against any loss, liability or expense
incurred by Trustee. The Trustee will notify the Company promptly of any claim
for which Trustee may seek indemnity. The Company shall defend the claim and
Trustee shall cooperate in the defense. The Trustee may have separate counsel
and the Company will pay the reasonable fees and expenses of such counsel. The
Company need not pay for any settlement made without the Company’s consent,
which consent shall not unreasonably be withheld.


(c) The Company need not reimburse any expense or indemnify against any loss or
liability incurred by Trustee through gross negligence, willful misconduct, or
bad faith.


(d) To secure the Company’s payment obligations in this Section 8.5, Trustee
will have a lien prior to the Notes on all money or property held or collected
by Trustee, except any money held in trust to pay principal and interest on any
Note(s).


(e) Without prejudice to its rights under this Indenture, when Trustee incurs
expenses or renders services after an Event of Default relating to the
following, the expenses and the compensation for the services are intended to
constitute expenses of administration under any Bankruptcy Law when:


(i) the Company pursuant to, or within the meaning of, any Bankruptcy Law:


(A) commences a voluntary case;


(B) consents to the entry of an order for relief against the Company in an
involuntary case;


(C) consents to the appointment of a Custodian of the Company or for all or
substantially all of the Company’s property; or


(D) makes a general assignment for the benefit of the Company’s creditors; or


(ii) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:


(A) is for relief against the Company in an involuntary case,


(B) appoints a Custodian of the Company or for all or substantially all of the
Company’s property, or


(C) orders the liquidation of the Company, and the order or decree remains
unstayed and in effect for sixty (60) days.
 
 
14

--------------------------------------------------------------------------------

 
8.6 Replacement of Trustee.


(a) A resignation or removal of Trustee and appointment of a successor Trustee
will become effective only upon the successor Trustee’s acceptance of
appointment as provided in this Section 9.6.


(b) The Trustee may resign by notifying the Company. The Holders of at least
sixty-six and 2/3 percent (662/3%) of the principal amount of outstanding Notes
may remove Trustee by notifying Trustee and the Company. The Company may remove
Trustee if:


(i) Trustee fails to comply with Section 8.7;


(ii) Trustee is adjudged bankrupt or insolvent;


(iii) a receiver or public officer takes charge of Trustee or its property; or


(iv) Trustee becomes incapable of acting.


(c) If Trustee resigns or is removed or if a vacancy exists in the office of
Trustee for any reason, the Company will promptly appoint a successor Trustee.


(d) If a successor Trustee is not appointed and does not take office within
thirty (30) days after the retiring Trustee resigns or is removed, the retiring
Trustee may appoint a successor Trustee at any time prior to the date on which a
successor Trustee takes office. If a successor Trustee does not take office
within forty-five (45) days after the retiring Trustee resigns or is removed,
the retiring Trustee, the Company or, subject to Section 6.8, any Holder may
petition any court of competent jurisdiction for the appointment of a successor
Trustee.


(e) If Trustee fails to comply with Section 8.7, any Holder may petition any
court of competent jurisdiction for the removal of Trustee and the appointment
of a successor Trustee. Within one (1) year after a successor Trustee appointed
by the Company or a court pursuant to this Section 8.6 takes office, the Holders
of at least sixty-six and 2/3 percent (662/3%) of the principal amount of
outstanding Notes may appoint a successor Trustee to replace such successor
Trustee.


(f) A successor Trustee will deliver a written acceptance of the appointment to
the retiring Trustee and to the Company. Upon receipt of the acceptance by the
Company, the resignation or removal of the retiring Trustee will become
effective, and the successor Trustee will have all the rights, powers, and
duties of Trustee under this Indenture. The successor Trustee shall mail a
notice of its succession to the Holders. The retiring Trustee will promptly
transfer all property held by that retiring Trustee as Trustee to the successor
Trustee, subject to the lien provided for in Section 8.5.
 
8.7 Successor Trustee by Merger, etc. If Trustee consolidates, merges or
converts into, or transfers all or substantially all of its corporate trust
business to, another corporation, the successor corporation without any further
act will be the successor Trustee.
 
 
15

--------------------------------------------------------------------------------

 
ARTICLE IX
SATISFACTION AND DISCHARGE
 
9.1 Satisfaction and Discharge of Indenture.


(a) This Indenture shall cease to be of further effect (except as to any
surviving rights of conversion, registration of transfer or exchange of Notes
expressly provided for herein), and Trustee, on demand of and at expense of the
Company, shall execute proper instruments acknowledging satisfaction and
discharge of this Indenture, when


(i) Either


(A) all Notes theretofore delivered (other than Notes for whose payment money
has theretofore been deposited in trust or segregated and held in trust by the
Company and thereafter repaid to the Company or discharged from such trust, as
provided in Section 9.4) have been delivered to Trustee for cancellation; or


(B) all such Notes not theretofore delivered to Trustee for cancellation (i)
have become due and payable, (ii) will become due and payable at their stated
maturity within one (1) year, or (iii) are to be called for redemption within
one (1) year under arrangements satisfactory to Trustee for the giving of notice
of redemption by Trustee in the name, and at the expense, of the Company, and
the Company has deposited or caused to be deposited with Trustee in trust an
amount of money or U.S. Government Obligations sufficient to pay and discharge
the entire indebtedness on such Notes not theretofore delivered to Trustee for
cancellation, for principal and interest to the date of such deposit (in the
case of Notes which have become due and payable) or to the stated maturity or
redemption date, as the case may be;


(ii) the Company has paid or caused to be paid all other sums payable hereunder
by the Company; and


(iii) the Company has delivered to Trustee a certificate of an Officer of the
Company and a legal opinion from Company counsel, each stating that all
conditions precedent herein relating to the satisfaction and discharge of this
Indenture have been complied with.


(b) Notwithstanding the satisfaction and discharge of this Indenture, the
obligations of the Company to the Holders under Section 4.1, to Trustee under
Section 8.5, and, if money or U.S. Government Obligations shall have been
deposited with Trustee pursuant to Section 9.1(a)(i)(B) of this Section, the
obligations of Trustee under Section 9.2 shall survive.
 
9.2 Application of Trust Funds. The Trustee or Paying Agent shall hold in trust,
for the benefit of the Holders, all money and U.S. Government Obligations
deposited with it (or into which such money and U.S. Government Obligations are
reinvested) pursuant to Section 9.1. It shall apply such deposited money and
money from U.S. Government Obligations in accordance with this Indenture to the
payment of the principal and interest on the Notes. Money and U.S. Government
Obligations so held in trust (a) are not subject to Article 11 and (b) are
subject to Trustee’s rights under Section 8.5.
 
 
16

--------------------------------------------------------------------------------

 
9.3 Reinstatement. If Trustee or Paying Agent is unable to apply any money or
U.S. Obligations in accordance with Section 9.1 by reason of any order or
judgment of any court or governmental authority enjoining, restraining or
otherwise prohibiting such application, then the Company’s obligations under
this Indenture and the Notes will be revived and restated as though no deposit
had occurred pursuant to this Article 9, until such time as Trustee or Paying
Agent is permitted to apply all such money or U.S. Government Obligations in
accordance with Section 9.1; provided, however, that if the Company makes any
payment of principal of, or interest on, any Note following the reinstatement of
its obligations, the Company will be subrogated to the rights of the Holders of
such Notes to receive such payment from the money or U.S. Government Obligations
held by Trustee or Paying Agent after payment in full to the Holders.
 
9.4 Repayment to Company.


(a) The Trustee and Paying Agent shall promptly turn over to the Company upon
request any excess money or U.S. Government Obligations held by them at any
time. All money or U.S. Government Obligations deposited with Trustee pursuant
to Section 9.1 (and held by it or a Paying Agent) for the payment of Notes
subsequently redeemed or cancelled will be returned to the Company upon request.


(b) The Trustee and the Paying Agent shall pay to the Company upon request any
money held by them for payment of principal or interest that remains unclaimed
for two (2) years after the right to such money has matured. After payment to
the Company, Holders entitled to the money shall look to the Company for payment
as unsecured general creditors unless an abandoned property law designates
another Person.
 
ARTICLE X
AMENDMENTS
 
10.1 Without Consent of Holders. The Company and Trustee may amend this
Indenture or the Notes without the consent of any Holder:


(a) to cure any ambiguity, defect or inconsistency;


(b) to comply with Section 4.1; or


(c) to make any change that does not adversely affect the rights of any Holder.
 
10.2 With Consent of Holders.


(a) The Company and Trustee may amend this Indenture with the written consent of
the Holders of at least sixty-six and 2/3 percent (662/3%) of the principal
amount of outstanding Notes. However, without the consent of each Holder
affected, an amendment under this Section may not:


(i) reduce the amount of Notes whose Holders must consent to an amendment;


 
17

--------------------------------------------------------------------------------

 
(ii) reduce the interest on or change the time for payment of interest on any
Note;


(iii) reduce the principal of or change the fixed maturity of any Note;


(iv) reduce the premium payable upon the redemption of any Note or change the
time at which any Note may or will be redeemed;


(v) make any Note payable in money other than of the type stated in the Note;


(vi) make any change to Section 6.5 or this Section 10.2; or


(vii) make any change to Article 11 that adversely affects the rights of any
Holder.


(b) The consent of the Holders under this Section will not be necessary to
approve the particular form of any proposed amendment, but will be sufficient if
that consent approves the substance of that amendment.


(c) An amendment under this Section 10.2 may not make any change that adversely
affects the rights under Article 11 of any Senior Debt unless the holder(s) of
such Senior Debt consent(s) to the change.
 
10.3 Compliance with Trust Indenture Act and Section 12.3. Every amendment to
this Indenture or the Notes shall comply with the TIA as then in effect, so long
as the Indenture and Notes are subject to the TIA. The Trustee is entitled to,
and the Company will provide, an opinion of counsel and a certificate of an
Officer of the Company pursuant to Section 12.3 that Trustee’s execution of any
amendment or supplemental indenture is permitted under this Article 10.
 
10.4 Revocation and Effect of Consents and Waivers.


(a) A consent to an amendment or a waiver by a Holder of a Note will bind the
Holder and every subsequent Holder of that Note or portion of the Note that
evidences the same debt as the consenting Holder’s Note, even if a notation of
the consent or waiver is not made on the Note.


(b) The Company may, but shall not be obligated to, fix a record date for the
purpose of determining the Holders entitled to give their consent or take any
other action described above or required or permitted to be taken pursuant to
this Indenture. If a record date is fixed, then notwithstanding the immediately
preceding paragraph, those Persons who were Holders at such record date (or
their duly designated proxies), and only those Persons, will be entitled to give
such consent or to revoke any consent previously given or take any such action,
whether or not such Persons continue to be Holders after such record date. No
consent will be valid or effective for more than one hundred twenty (120) days
after the record date.
 
 
18

--------------------------------------------------------------------------------

 
10.5 Notice of Amendment; Notation on or Exchange of Notes.


(a) After any amendment under this Article 10 becomes effective, the Company
will mail to the Holders a notice briefly describing that amendment. The failure
to give notice to all Holders, or any defect in that notice, will not impair or
affect the validity of an amendment under this Article 10.


(b) The Company or Trustee may place an appropriate notation about an amendment
or waiver on any Note issued after the date of that amendment or waiver. The
Company may issue in exchange for affected Notes new Notes that reflect the
amendment or waiver.
 
10.6 Trustee Protected. The Trustee need not sign any supplemental indenture
that adversely affects that Trustee’s rights.
 
ARTICLE XI
SUBORDINATION
 
11.1 Notes Subordinated to Senior Debt. Except for the rights of Holders to the
Collateral described in the Security Agreement, which is a first priority
security interest in such Collateral, the rights of Holders to payment of the
principal of and interest on the Notes is subordinated to the rights of holders
of Senior Debt, to the extent and in the manner provided in this Article 11 and
the Notes.
 
11.2 Notes Subordinated in Any Proceeding. In the event that any Distribution in
any Proceeding is received by Trustee before all Senior Debt is paid in full,
such Distribution will be applied by Trustee in accordance with this Article 11.
As used in this Article 11, “Trustee” includes any Paying Agent.
 
11.3 No Payment on Notes in Certain Circumstances.


(a) The Company shall not, directly or indirectly (other than in capital stock
of the Company) pay any principal of or interest on, redeem, defease or
repurchase the Notes except as provided in the Notes.


(b) If any Distribution, payment or deposit to redeem, defease or acquire any of
the Notes shall have been received by Trustee at a time when such Distribution
was prohibited by the provisions of Section 11.3(a), then, unless such
Distribution is no longer prohibited by Section 11.3(a), such Distribution will
be received and applied by Trustee for the benefit of the holders of Senior
Debt, and will be paid or delivered by Trustee to the holders of Senior Debt for
application to the payment of all Senior Debt, pursuant to the terms of the
Notes and (i) the Wachovia Agreements, in the case of Wachovia, and (ii) the
applicable Senior Debt agreement(s), in the case of other holders of Senior
Debt.
 
11.4 Obligations of the Company Unconditional. Nothing in this Indenture is
intended to or shall impair, as between the Company and the Holders, the
obligation of the Company, which is absolute and unconditional, to pay to the
Holders the principal of and interest on the Notes as and when the same will
become due and payable in accordance with their terms, or is intended to or
shall affect the relative rights of the Holders and creditors of the Company,
other than the holders of Senior Debt. If the Company fails because of this
Article 11 to pay principal of or interest on a Note on the due date, the
failure is still a Default. Upon any Distribution, Trustee and the Holders will
be entitled to rely upon any order or decree made by any court of competent
jurisdiction in which the Proceeding is pending, or a certificate of the
liquidating trustee or agent or other Person making any Distribution for the
purpose of ascertaining the Persons entitled to participate in such
Distribution, the holders of Senior Debt and other Debt of the Company, the
amount thereof or payable thereon, the amount or amounts paid or distributed
thereon and all other facts pertinent thereto or to this Article 11.
 
 
19

--------------------------------------------------------------------------------

 
11.5 Trustee Entitled to Assume Payments Not Prohibited in Absence of
Notice. The Trustee shall not at any time be charged with knowledge of the
existence of any facts which would prohibit the making of any payment to or by
Trustee, unless and until Trustee shall have received, no later than three (3)
Business Day(s) prior to such payment, written notice thereof from the Company
or from one or more holders of Senior Debt (or shall have expressly declared in
writing actual knowledge of such fact) and, prior to the receipt of any such
written notice (or the existence of such declaration), Trustee will be entitled
in all respects conclusively to presume that no such fact exists. Unless Trustee
shall have received the notice provided for in the preceding sentence or shall
have expressly declared in writing actual knowledge of such fact, Trustee shall
have full power and authority to receive such payment and to apply the same to
the purpose for which it was received, and shall not be affected by any notice
to the contrary which may be received by it on or after such date. The foregoing
shall not apply to the Company or any of its Affiliates acting as Paying Agent.
 
11.6 Satisfaction and Discharge. Amounts deposited in trust with Trustee
pursuant to and in accordance with Article 9 and not prohibited to be deposited
under Section 11.3(a) when deposited shall not be subject to this Article 11.
 
11.7 Subordination Rights Not Impaired by Acts or Omissions of the Company or
Holders of Senior Debt. No right of any holder of any Senior Debt established in
this Article 11 shall at any time or in any way be prejudiced or impaired by any
act or failure to act on the part of the Company or by any act or failure to
act, in good faith, by any such holder, or by any failure by the Company to
comply with the terms of this Indenture.
 
11.8 No Fiduciary Duty of Trustee or Holders to Holders of Senior Debt. Neither
Trustee nor the Holders owes any fiduciary duty to the holders of Senior Debt.
Neither Trustee nor the Holders will be liable to any holder of Senior Debt in
the event that Trustee, acting in good faith, shall pay over or distribute to
the Holders, the Company, or any other Person, any property to which any holders
of Senior Debt are entitled by virtue of this Article 11 or otherwise. Nothing
contained in this Section 11.8 shall affect the obligation of any other such
Person to hold such payment for the benefit of, and to pay such payment over to,
the holders of Senior Debt.
 
11.9 Trustee’s Rights to Compensation, Reimbursement of Expenses and
Indemnification. The Trustee’s rights to compensation, reimbursement of expenses
and indemnification under Sections 6.6 and 8.5 are not subordinated.
 
11.10 Exception for Certain Distributions. The rights of holders of Senior Debt
under this Article 11 do not extend (a) to any Distribution to the extent
applied to Trustee’s rights to compensation, reimbursement of expenses or
indemnification or (b) to Distributions under any plan approved by the court in
any Proceeding.
 
 
20

--------------------------------------------------------------------------------

 
ARTICLE XII
MISCELLANEOUS
 
12.1 Notices.


(a) Any notice or communication is duly given if in writing and delivered in
person or sent by first-class mail (registered or certified, return receipt
requested), facsimile or overnight air courier guaranteeing next-day delivery,
addressed as follows:


If to the Company:


Streicher Mobile Fueling, Inc.
800 West Cypress Creek Road, Suite 580
Ft. Lauderdale, Florida 33309
Attn: Richard E. Gathright
Ph: 954-308-4200
Fax: 954-308-4210


If to the Trustee:


__________________________
__________________________
__________________________
Attention: ________________
Ph: __________
Fax: _________


The Company or the Trustee by notice to the other may designate additional or
different addresses for subsequent notices or communications.


(b) All notices and communications (other than those sent to Holders) shall be
deemed to have been duly given: at the time delivered by hand, if personally
delivered; five (5) business days after being deposited in the mail, postage
prepaid, if mailed; when receipt acknowledged, if faxed; and the next business
day after timely delivery to the courier, if sent by overnight air courier
guaranteeing next-day delivery.


(c) Any notice or communication to a Holder shall be mailed by first-class mail
to such Holder’s address shown on the register kept by the Registrar. Failure to
mail a notice or communication to a Holder or any defect in it shall not affect
its sufficiency with respect to other Holders. If the Company mails a notice or
communication to Holders, it shall mail a copy to the Trustee at the same time.


(d) If a notice or communication is mailed in the manner provided above within
the time prescribed, it is duly given, whether or not the addressee receives it.
 
 
21

--------------------------------------------------------------------------------

 
12.2 Communication by Holders with Other Holders. Holders may communicate with
other Holders with respect to their rights under this Indenture, the Note or the
Securities Purchase Agreement.
 
12.3 Certificate and Opinion as to Conditions Precedent. Upon any request or
application by the Company to Trustee to take any action under this Indenture,
the Company shall furnish to Trustee:


(a) a certificate of an Officer of the Company stating that, to the knowledge of
such Officer, all conditions precedent, if any, provided for in this Indenture
relating to the proposed action have been complied with; and


(b) an opinion of counsel to the Company stating that, in the opinion of such
counsel, all such conditions precedent have been complied with.
 
12.4 Statements Required in Certificate or Opinion. Each certificate or opinion
with respect to compliance with a condition or covenant provided for in this
Indenture shall include:


(a) a statement that each Person making such certificate or opinion has read
such covenant or condition;


(b) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;


(c) a statement that, in the opinion of such Person, the Person has made such
examination or investigation as is necessary to enable such Person to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and


(d) a statement as to whether or not, in the opinion of such Person, such
condition or covenant has been complied with.
 
12.5 Rules by Trustee. The Trustee may make reasonable rules for action by or a
meeting of Holders.
 
12.6 No Recourse Against Others. A director, officer, employee or stockholder,
as such, of the Company shall not have any liability for any obligations of the
Company under the Notes or the Indenture or for any claim based on, in respect
of or by reason of such obligations or their creation.
 
12.7 Variable Provisions.


(a) The Company will initially act as Paying Agent.


(b) The first certificate pursuant to Section 4.3 will be for the fiscal year
ending on June 30, 2006.


(c) The depositary institution into which Trustee or Paying Agent deposits any
funds held under this Indenture shall always have a combined capital and surplus
of at least $50,000,000 as set forth in its most recent published annual report
of condition. The Trustee and Paying Agent will be deemed to be in compliance
with the capital and surplus requirement set forth in the preceding sentence if
the obligations of such depositary institution are guaranteed by a Person which
could otherwise qualify as such depositary institution hereunder.
 
 
22

--------------------------------------------------------------------------------

 
12.8 Governing Law. The laws of the State of Florida shall govern this
Indenture, without regard to the conflicts of laws of that state.
 
12.9 Severability. In case any provision in this Indenture or in the Notes shall
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby.
 
12.10 Effect of Headings, Table of Contents, etc. The Article and Section
headings herein and the table of contents are for convenience only and shall not
affect the construction hereof.
 
12.11 Counterparts; Facsimile. This Indenture may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
taken together shall constitute one agreement. Signatures to this Indenture may
be transmitted by facsimile and such transmission shall be deemed to be an
original.
 
12.12 Successors and Assigns. All covenants and agreements of the Company in
this Indenture and the Notes shall bind its successors and assigns. All
agreements of the Trustee in this Indenture shall bind its successor.
 
12.13 No Interpretation of Other Agreements. This Indenture may not be used to
interpret another indenture, loan or debt agreement of the Company or any
Subsidiary. Any such indenture, loan or debt agreement may not be used to
interpret this Indenture.


[Signature page follows.]



 
23

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be executed
by their respective duly authorized officers or persons as of the date first set
forth above.



       
COMPANY:


Streicher Mobile Fueling, Inc.
 
   
   
    By:      

--------------------------------------------------------------------------------

Richard E. Gathright, President and   Chief Executive Officer          
TRUSTEE:
[_____________________________]




By: ___________________________________________
Name:
Title:




By: ___________________________________________
Name:
Title:


 
24

--------------------------------------------------------------------------------

 


 